DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US 20170269404) in view of Mizusaki et al. (US 20110102720).
Regarding claim 1, Ishikawa discloses (Figs. 1-18) a liquid crystal device comprising: a pair of substrates comprising a first substrate (200) and a second substrate (100) arranged to face each other; and a liquid crystal layer (300) interposed between the first substrate and the second substrate, wherein a spacer (205) extending toward the first substrate is formed on the second substrate, and wherein a suppressing part (portion where 102A is located) mitigating misalignment of the liquid crystal layer caused by movement of a tip of the spacer (205) is provided on the first substrate.
Ishikawa does not necessarily disclose a liquid crystal alignment film is not formed on both the first substrate and the second substrate.
Mizusaki discloses (Figs. 1-10) a liquid crystal alignment film is not formed on both the first substrate (142) and the second substrate (122) (sections 0008, 0068). It would have been 
Regarding claim 2, Ishikawa does not necessarily disclose the liquid crystal layer is formed using a liquid crystal composition containing photopolymerizable monomers and has a polymer layer obtained by polymerizing the photopolymerizable monomers at a boundary part with respect to each of the pair of substrates.
Mizusaki discloses (Figs. 1-10) the liquid crystal layer (160) is formed using a liquid crystal composition containing photopolymerizable monomers and has a polymer layer obtained by polymerizing the photopolymerizable monomers at a boundary part with respect to each of the pair of substrates (sections 0068, 0095). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Mizusaki to obtain an improved response speed.
Regarding claim 3, Ishikawa discloses (Figs. 1-18) the spacer (205) is formed to be shorter or longer than a gap between the first substrate and the second substrate in a region in which the spacer is not arranged, and wherein the suppressing part (portion where 102A is located) is provided at a position on the first substrate facing the spacer and in contact with the tip of the spacer.
Regarding claim 4, Ishikawa discloses (Figs. 1-18) the suppressing part is in contact with the tip of the spacer (205) on the second substrate side or the first substrate side of the polymer layer.
Ishikawa does not necessarily disclose the liquid crystal layer is formed using a liquid crystal composition containing photopolymerizable monomers and has a polymer layer obtained 
Mizusaki discloses (Figs. 1-10) the liquid crystal layer (160) is formed using a liquid crystal composition containing photopolymerizable monomers and has a polymer layer obtained by polymerizing the photopolymerizable monomers at a boundary part with respect to each of the pair of substrates (sections 0068, 0095). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Mizusaki to obtain an improved response speed.
Regarding claim 5, Ishikawa discloses (Figs. 1-18) a spacer (205) formed on the second substrate is set as a first spacer, wherein the suppressing part is formed at the position on the first substrate facing the first spacer and is a second spacer (102A) extending toward the second substrate, and wherein a cell gap is formed by bringing a tip of the first spacer in contact with a tip of the second spacer.
Regarding claim 6, Ishikawa discloses (Figs. 1-18) a width of the first spacer (205) is set to be different from a width of the second spacer (102A) at a contact part between the first spacer and the second spacer.
Regarding claim 7, Ishikawa discloses (Figs. 1-18) the first substrate (100) is a TFT substrate, wherein the second substrate (200) is a counter substrate that is arranged to face the TFT substrate, wherein the suppressing part (portion where 102A is located) is a projecting part projecting in the direction facing the counter substrate, wherein a cell gap is formed by bringing a tip of the projecting part in contact with the tip of the spacer (205), and wherein the projecting part is formed using the same material as a material constituting at least one type selected from a group consisting of a thin film transistor, a pixel electrode, wiring, and an insulating layer (102) 
Regarding claim 8, Ishikawa discloses (Figs. 1-18) the second substrate is a TFT substrate (100), wherein the first substrate (200) is a counter substrate that is arranged to face the TFT substrate and has a light shielding layer (201) and a color filter layer (202), wherein the suppressing part (portion where 102A is located) is a projecting part projecting in the direction facing the TFT substrate, wherein a cell gap is formed by bringing a tip of the projecting part in contact with the tip of the spacer (205), and wherein the projecting part is formed of a laminated body of the light shielding layer and the color filter layer or the light shielding layer.
Regarding claim 13, Ishikawa does not necessarily disclose a layer composed of a water-soluble compound having at least one of a linear alkyl structure having three or more carbon atoms and an alicyclic structure is formed on the liquid crystal layer side of at least one of the first substrate and the second substrate. 
Mizusaki discloses (Figs. 1-10) a layer composed of a water-soluble compound having at least one of a linear alkyl structure having three or more carbon atoms and an alicyclic structure is formed on the liquid crystal layer side of at least one of the first substrate and the second substrate (sections 0058-0063). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Mizusaki to obtain an improved response speed.
Regarding claim 14, Ishikawa does not necessarily disclose the water-soluble compound comprises a compound having at least one type of functional group selected from a group 
Mizusaki discloses (Figs. 1-10) the water-soluble compound comprises a compound having at least one type of functional group selected from a group consisting of a vinyl group, an epoxy group, an amino group, a (meth)acryloyl group, a mercapto group, and an isocyanate group (sections 0058-0063, 0095). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Mizusaki to obtain an improved response speed.
Regarding claim 15, Ishikawa does not necessarily disclose the liquid crystal layer has negative dielectric anisotropy.
Mizusaki discloses (Figs. 1-10) the liquid crystal layer has negative dielectric anisotropy (section 0052). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Mizusaki to obtain an improved response speed.
Regarding claim 16, Ishikawa discloses (Figs. 1-18) a method of manufacture for a liquid crystal device including a pair of substrates made up of a first substrate (200) and a second substrate (100) arranged to face each other and a liquid crystal layer (300) interposed between the first substrate and the second substrate, the method comprising: a step of forming a spacer (205) extending away from a surface of the second substrate on the second substrate; a step of forming a suppressing part (portion where 102A is located) mitigating misalignment of the liquid crystal layer on the first substrate, which is caused by movement of a tip of the spacer in the liquid crystal device.

Mizusaki discloses (Figs. 1-10) not having a liquid crystal alignment film formed on both the first substrate and the second substrate, a step of creating a liquid crystal cell  (160) by arranging the first substrate and the second substrate to face each other via a layer of a liquid crystal composition containing photopolymerizable monomers so that the movement of the spacer is restricted by the suppressing part; and a step of irradiating the liquid crystal cell with light (sections 0008, 0058-0063, 0068, 0095). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Mizusaki to obtain an improved response speed. 
Regarding claim 17, Ishikawa does not necessarily disclose a step of forming a layer composed of a water-soluble compound having at least one of a linear alkyl structure having three or more carbon atoms and a monocyclic or polycyclic alicyclic structure on at least one of the first substrate and the second substrate.
Mizusaki discloses (Figs. 1-10) a step of forming a layer composed of a water-soluble compound having at least one of a linear alkyl structure having three or more carbon atoms and a monocyclic or polycyclic alicyclic structure on at least one of the first substrate and the second substrate (sections 0058-0063). It would have been obvious to one of ordinary skill in the 
Regarding claim 18, Ishikawa does not necessarily disclose a step of dropping the liquid crystal composition on one of the first substrate and the second substrate using an inkjet coating device.
Mizusaki discloses (Figs. 1-10) a step of dropping the liquid crystal composition (160) on one of the first substrate and the second substrate using an inkjet coating device (sections 0016, 0101). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Mizusaki to obtain an improved response speed.
Regarding claim 19, Ishikawa does not necessarily disclose a step of dropping the liquid crystal composition on one of the first substrate and the second substrate using a liquid crystal dropping device such that the distance between dropping points of droplets is 3 mm or less.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular distance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa and Mizusaki in view of Park et al. (US 20150261029).
Regarding claim 9, Ishikawa does not necessarily disclose a resin layer not having a liquid crystal aligning capability is formed on the first substrate, wherein the suppressing part is a recess part formed at a position on the resin layer facing the spacer to be recessed to the side 
Park discloses (Figs. 1-15; in particular Fig. 10) a resin layer (150) not having a liquid crystal aligning capability is formed on the first substrate, wherein the suppressing part is a recess part (163) formed at a position on the resin layer facing the spacer (331) to be recessed to the side opposite to the direction facing the second substrate, and wherein a cell gap is formed by bringing a bottom of the recess part in contact with the tip of the spacer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Park to prevent misalignment. 
Regarding claim 10, Ishikawa discloses (Figs. 1-18) the spacer (102A) is formed to have the same length as a gap between the first substrate and the second substrate in a region in which the spacer is not arranged, and wherein the suppressing part is a projecting part (205) arranged on the first substrate on an outer circumferential side of the spacer and projecting toward the counter substrate.
Regarding claim 11, Ishikawa discloses (Figs. 1-18) the first substrate (100) is a TFT substrate, wherein the second substrate (200) is a counter substrate arranged to face the TFT substrate, and wherein the projecting part (102A) is formed using the same material as a material constituting at least one type selected from a group consisting of a thin film transistor, a pixel electrode, wiring, and an insulating layer (102) included in the TFT substrate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular arrangement, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Xie et al. (US 20180101074), Qu (US 20160377900), Kuramoto (US 20160004114).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/CHARLES S CHANG/Primary Examiner, Art Unit 2871